EXHIBIT 99 FARMER MAC NEWS FOR IMMEDIATE RELEASE CONTACT May30, 2008 Mary K. Waters 202-872-7700 Farmer Mac Reports Officers’ Amendments to 10b5-1 Trading Plans Washington, D.C. — The Federal Agricultural Mortgage Corporation (Farmer Mac, NYSE: AGM and AGM.A) reported that two of its officers have amended existing prearranged trading plans, in accordance with Securities and Exchange Commission Rule 10b5-1 and Farmer Mac’s policy on securities trades by company personnel.Under Rule 10b5-1, directors and officers of a company may adopt a prearranged plan or contract for the sale of the company’s securities under specified conditions and times if the person has no material non-public information about the company. The plans, which were originally adopted in November 2005 by Henry D. Edelman, President and CEO, and Nancy E. Corsiglia, Executive Vice President and CFO, were entered into and amended by the officers for personal financial planning purposes.By the amendments reported today, Mr. Edelman added an aggregate of 316,299 10-year options granted in 2001, 2002, 2005, 2006 and 2007, and Ms.Corsiglia added an aggregate of 142,070options with the same terms, to their respective plans. Farmer Mac is the stockholder-owned instrumentality of the United States chartered by Congress to establish a secondary market for agricultural real estate and rural housing mortgage loans and rural utilities loans and to facilitate capital markets funding for USDA-guaranteed farm program and rural development loans. * * *
